EaiRcloth, C. J.:
In this action the parties settled their matters by paying and receiving from each other, according to the contract. At the conclusion-of the trial, the court rendered a judgment in favor of the plaintiff and against the defendant for costs only, and'- the defendant appealed. When nothing is involved except costs, an appeal will not be allowed. Clark’s Code, 560; Futrell v. Deans, at this erm. W hen the subject matter of the action has been *185lost, destroyed or adjusted between tbe parties, an appeal will not be allowed for costs only. State v. Byrd, 93 N. C., 624.
Appeal Dismissed.